RENDERED: JULY 1, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0912-MR

JIMMY W. WOLFORD                                                    APPELLANT


                    APPEAL FROM PIKE CIRCUIT COURT
v.                 HONORABLE EDDY COLEMAN, JUDGE
                         ACTION NO. 99-CR-00029


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

COMBS, JUDGE: Appellant, Jimmy W. Wolford, appeals from an opinion and

order of the Pike Circuit Court denying his motion to suspend further execution of

or to amend his sentence. After our review, we affirm.

            A jury convicted Wolford of murder and he was sentenced to forty-

years’ imprisonment. Our Supreme Court affirmed his conviction on March 22,

2001.
                On March 15, 2021, Wolford filed a motion in Pike Circuit Court to

suspend further execution of or to amend his sentence pursuant to CR1 60.02(f) or,

in the alternative, pursuant to CR 60.03. Wolford alleged that due to his

incarceration, he is at an increased risk of contracting COVID-19. He also

contended that if he were to become infected with COVID-19, he is susceptible to

associated complications due to his underlying health issues.

                On June 28, 2021, the circuit court entered an opinion and order

denying Wolford’s motion. The court held that: “the Covid-19 pandemic is not an

error of fact capable of being remedied by CR 60.02. The rule was simply never

intended to cover such extraordinary grounds as a pandemic and the Court will not

engage in the circular reasoning necessary to make it so.” The court further

determined that Wolford cannot demonstrate entitlement to relief either under CR

60.03 or under the Eighth Amendment.

                Wolford appealed. He contends that the trial court abused its

discretion in denying the requested relief. Wolford explains that he did not present

or assert his legal claim under the Eighth Amendment to the United States

Constitution; rather, he contends that his constitutional right falls within the ambit

of the Fourteenth Amendment -- to be free from being forcibly subjected to




1
    Kentucky Rules of Civil Procedure.

                                           -2-
repeated exposure to COVID-19.2 Wolford also asserts that the trial court was

required to fashion a remedy to relieve him from the continued violation of his

Fourteenth Amendment right.

              We find no error. The issues which Wolford raises on appeal were

directly addressed by this Court in Martin v. Commonwealth, 639 S.W.3d 433 (Ky.

App. 2022), which also involved the denial of a post-conviction motion seeking

release from incarceration due to fear of contracting COVID-19. In Martin, we

held as follows:

              CR 60.02 “specifically functions to address significant
              defects in the trial proceedings[,]” Ramsey v.
              Commonwealth, 453 S.W.3d 738, 739 (Ky. App. 2014),
              and Martin has not alleged any defects with his
              proceedings.

              ....

              Simply put, since Martin is not raising any claims of
              error stemming from his prosecution, including his guilty
              plea and sentence, he is not entitled to CR 60.02 relief.

              Martin also is not entitled to relief under CR 60.03.
              Martin did not file a separate, independent action, as is
              envisioned by the plain language of that rule. . . .
              Moreover, CR 60.03 “is intended as an equitable form of
              relief when no other avenue exists.” Meece v.
              Commonwealth, 529 S.W.3d 281, 295 (Ky. 2017). So,
              because his argument on the same core grounds fails to
              satisfy CR 60.02(f), Martin is not entitled to relief under
              CR 60.03. . . .

2
 As the Commonwealth notes, Wolford did not raise any issue with respect to the Fourteenth
Amendment in the circuit court; thus, that issue is not properly before us.

                                             -3-
            Next, Martin has not shown he is entitled to relief
            pursuant to the Eighth or Fourteenth Amendments. . . .
            [W]e have rejected similar COVID-19-based claims and
            do so here again, for the same fundamental reasons.
            Gribbins [v. Commonwealth, No. 2020-CA-0653-MR],
            2021 WL 1164461 [(Ky. App. Mar. 26, 2021)] at *2-3
            (holding that the Kentucky Department of Corrections
            was not indifferent to the health needs of prisoners);
            Williams [v. Commonwealth, No. 2019-CA-0964-MR
            and No. 2020-CA-0638-MR], 2021 WL 943753 [(Ky.
            App. Mar. 12, 2021)] at *3 (holding that Eighth
            Amendment claims involve the conditions of the
            movant’s confinement and thus are civil claims which are
            not properly brought in the sentencing court); Morris [v.
            Commonwealth, No. 2020-CA-1195-MR], 2021 WL
            1933656 [(Ky. App. May 14, 2021)] at *2 (holding that
            Eighth and Fourteenth Amendment conditions of
            confinement claims must be raised in civil actions by
            naming the warden of the movant’s institution as a
            named party and, in any event, success on those claims
            would not result in the claimant being released from
            incarceration).

Id. 435-37 (footnotes omitted).

            We affirm the opinion and order of the Pike Circuit Court.

            ALL CONCUR.


BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Jimmy Wolford, pro se                    Daniel Cameron
La Grange, Kentucky                      Attorney General of Kentucky

                                         Jenny L. Sanders
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -4-